Citation Nr: 0100390	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-18 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating determination of a 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which denied a rating in excess of 30 percent for 
PTSD.  The veteran appealed the RO's determination and by 
November 1999 rating decision, the RO increased the rating 
for the veteran's PTSD to 50 percent.  Although an increased 
rating has been granted, the issue of entitlement to a rating 
in excess of 50 percent for PTSD remains in appellate status, 
as the maximum schedular rating has not been assigned.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993)..  

It is noted that, in connection with his current appeal, the 
veteran requested a personal hearing before a Veteran's Law 
Judge at the RO.  In February 2000, he withdrew his hearing 
request and asked that his appeal be forwarded to the Board 
for appellate consideration.  Accordingly, the Board will 
proceed with consideration of his claim based on the evidence 
of record.


FINDINGS OF FACT

The veteran's PTSD is manifested by symptoms such as anxiety, 
depression, and impaired attention, concentration, memory, 
and communication, resulting in total occupational 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) indicates that he had foreign service in 
the Republic of Vietnam and was awarded the Combat 
Infantryman Badge, denoting combat exposure during active 
service.

In August 1996, he filed a claim of service connection for 
PTSD, which he attributed to his combat experiences in 
Vietnam.  In connection with his claim, he was afforded a VA 
psychiatric examination in November 1996, at which he 
detailed his Vietnam stressors.  He also reported current 
symptoms of flashbacks, insomnia, nightmares of his Vietnam 
experiences, emotional discontrol, concentration 
difficulties, guilt, a heightened startle response, avoidance 
of situations reminding him of Vietnam, and difficulty 
holding jobs.  He stated that he had no friends, a limited 
social life, and earned money by gambling.  On mental status 
examination, he was fully oriented and his speech was 
coherent and relevant.  He was moderately anxious, but his 
affect was full and appropriate and his cognitive functions 
were intact.  His insight and judgment were fair.  The 
diagnoses included chronic PTSD and a GAF score of 65 was 
assigned, past and present.  The examiner concluded that the 
veteran was incompetent for VA purposes.  

By April 1997 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating, 
effective from August 12, 1996.  In a July 1997 rating 
decision, the RO determined that the veteran was not 
competent to handle disbursement of funds.  

In January 1999, the veteran filed a claim for an increased 
rating for PTSD.  In support of his claim, the RO obtained VA 
outpatient treatment records dated from February to November 
1998.  In pertinent part, these records show that the veteran 
was seen and treated for PTSD in November 1998.  

In March 1999, the veteran underwent a psychiatric 
examination for compensation purposes.  He reported that he 
had been unemployed since 1972 and had no friends.  He stated 
that he tried to work for two years at an aircraft facility, 
but he was laid off after threatening to kill a coworker who 
was bothering him.  The veteran also stated that his sleep 
was "horrible" and that his appetite was poor.  However, he 
stated that he was able to go shopping, cook, and take care 
of housekeeping chores.  He was able to manage funds, pay 
bills, and take care of grooming and hygiene.  He stated that 
he spent his day reading, watching TV, and talking with 
family and friends.  He indicated that he got along with 
family members and had no trouble with his neighbors.  He was 
able to follow simple oral and written instructions and had 
no difficulty in making decisions.  In the examination 
report, the veteran was described as casually dressed and 
reasonably groomed.  On examination, he was alert, his speech 
was spontaneous with a good vocabulary, and he was oriented 
in all four spheres.  The veteran's mood was described as 
anxious, but his thought processes were logical.  The 
diagnoses included PTSD and a GAF of 55 was assigned.  The 
examiner concluded that the veteran was capable to self 
manage his funds.  

By March 1999 rating decision, the RO increased the rating 
for the veteran's PTSD to 30 percent, effective from January 
12, 1999, the date of receipt of his claim.  The veteran 
appealed the RO's determination, arguing that he was entitled 
to a rating in excess of 30 percent in light of the fact that 
he was unable to control his anger or hold a job.  

In support of his appeal, the RO obtained VA outpatient 
treatment records dated from February to August 1999, showing 
that the veteran received treatment and participated in group 
therapy for PTSD.  

In a psychiatric progress report dated in November 1999, a 
physician described the veteran as anxious, depressed, 
hypervigilant, guilt ridden, and avoidant.  He indicated that 
the veteran had problems with intimacy, survivor's guilt, low 
frustration tolerance, easy overload, overemotional 
reactions, nightmares, death wishes, and suicidal thoughts.  
He stated that the veteran was unable to enjoy life, 
discriminate stimuli, or keep a job.  His attention and 
concentration were impaired by intrusive thoughts and 
anxiety, his memory for recent events was diminished, and 
abstraction was limited due to constriction.  The veteran's 
judgment was impaired and he had persecutory anxieties and 
self-punitive guilt.  His self-confidence and esteem were 
underdeveloped.  His frustration tolerance was impaired and 
his capacity for relaxation limited.  His coping mechanisms 
were described as immature and inadequate.  The diagnoses 
included PTSD and a GAF of 30/35 was assigned.

The veteran was accorded a personal hearing before a hearing 
officer at the RO in November 1999.  At that time, he 
testified that he experienced depression, war memories, 
guilt, an exaggerated startle response, and panic attacks.  
He testified that had some suicidal thoughts and was a loner.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The U.S. Court of Appeals for Veterans Claims held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
compensation for service-connected injury is limited to those 
claims which show present disability and held:  "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). 

Pursuant to 38 U.S.C.A. § 4.130, Diagnostic Code 9411, a 50 
percent evaluation rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

III.  Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that a 100 percent rating for PTSD is 
warranted.  In that regard, it is noted that on most recent 
psychiatric examination in November 1999, the veteran 
exhibited symptoms such as impaired attention, concentration, 
and memory, as well as intrusive thoughts, anxiety, and 
impaired judgment.  The examiner indicated that the veteran 
was unable to enjoy life or keep a job.  A GAF of 30/35 was 
assigned.  

Here, the Board observes that such GAF score represents 
"[s]ome impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or any major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school)."  Indeed, based 
on the statements of the veteran, he displays many of these 
manifestations, such as avoiding friends and being unable to 
keep a job.  In addition, the record contains other evidence 
reflecting deficiencies in relating with others, to include 
family members.  Such symptoms would appear to more nearly 
approximate to the criteria for a 100 percent rating.  38 
U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Based on the foregoing evidence, and affording the veteran 
the benefit of the doubt, the Board concludes that the 
criteria for a 100 percent rating for PTSD have been met.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (2000).  



ORDER

A 100 percent rating for PTSD is granted, subject to laws and 
regulations governing the payment of monetary awards.



		
	K.B. Conner
	Acting Member
	Board of Veterans' Appeals



 

